Exhibit 10.1


AMENDMENT NUMBER SIX
to the
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of January 29, 2016
between
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER SIX (this “Amendment”) is made as of this 29th day of May,
2018, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and Nationstar
Mortgage LLC (“Seller”), to that certain Second Amended and Restated Master
Repurchase Agreement, dated as of January 29, 2016 (as amended by that certain
Amendment Number One to the Second Amended and Restated Master Repurchase
Agreement, dated as of June 24, 2016, Amendment Number Two to the Second Amended
and Restated Master Repurchase Agreement, dated as of October 17, 2016,
Amendment Number Three to the Second Amended and Restated Master Repurchase
Agreement, dated as of October 31, 2016, Amendment Number Four to the Second
Amended and Restated Master Repurchase Agreement, dated as of October 30, 2017,
and Amendment Number Five to the Second Amended and Restated Master Repurchase
Agreement, dated as of March 22, 2018, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), by and among Seller, Agent and Purchaser.
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendments. Effective as of the Effective Date, the Repurchase
Agreement is hereby amended as follows:
(a)    Section 2(a) of the Repurchase Agreement is hereby amended by deleting
the defined term “Special Loan” in its entirety and replacing it with the
following:
“Special Loan” means a (i) Fannie Mae Non-Traditional Loan or (ii) New
Construction One-Time Close Loan.
(b)    Section 2(a) of the Repurchase Agreement is hereby amended by adding the
following defined term “New Construction One-Time Close Loan” in its proper
alphabetical sequence:
“New Construction One-Time Close Loan” means a Ginnie Mae Mortgage Loan, Fannie
Mae Mortgage Loan or Freddie Mac Mortgage Loan that is in Strict Compliance with
the eligibility requirements of the Ginnie Mae Program, Fannie Mae Program or
Freddie Mac







--------------------------------------------------------------------------------





Program, as applicable, created to serve borrowers to single-close
construction-to-permanent financing transactions, as such program may be
amended, supplemented or otherwise modified, from time to time.
SECTION 2.Fees and Expenses. Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement.
SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.
SECTION 4.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchaser all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchaser:
(a)    all accrued and unpaid fees and expenses owed to Purchaser in accordance
with the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;


(b)    a copy of this Amendment duly executed by each of the parties hereto;
 
(c)    a copy of the Amendment Number Four to the Pricing Side Letter, dated as
of the date hereof, duly executed by each of the parties thereto; and


(d)    any other documents reasonably requested by Purchaser or Agent on or
prior to the date hereof.


SECTION 5.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.
SECTION 6.Representations. In order to induce Purchaser and Agent to execute and
deliver this Amendment, Seller hereby represents to Purchaser and Agent that as
of the date hereof, (i) Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof, and
(ii) no Default or Event of Default has occurred and is continuing under the
Program Documents.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York,


- 2 -

--------------------------------------------------------------------------------





without regard to principles of conflict of laws (other than Sections 5-1401 and
5‑1402 of the New York General Obligations Law which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]




- 3 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By: /s/ Ellen Kierman
Name: Ellen Kierman
Title: Director
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Jeffrey Neufeld
Name: Jeffrey Neufeld
Title: Senior Vice President & Treasurer


Signature Page to Amendment No. 6 to Second A&R MRA